Title: From Thomas Jefferson to James Madison, 30 July 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello. July 30. 06.
                        
                        I return you the letter of DeWitt Clinton & your answer. I think that if he can deliver or send to
                            Mellimelli the refractory members of his family under the ordinary laws of N:Y. it will be better; but that force should
                            be employed if other resources fail. Airth’s letter & the anonymous one from Havanna are also returned. I send you a
                            letter from the new King of Wirtemburg, one from some detained sailors, & one from Henry Banks informing us of the
                            abuses in the St. Domingo trade. this last should perhaps be sent to mr Gallatin. I inclose also the sketch of an answer
                            to the King of Wirtemberg, which, when you shall have made it what it should be, have the goodness to have copied fair and
                            returned to me for signature. Accept affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    